DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 22 January 2021.  In view of this communication and the amendment concurrently filed: claims 3-4 were previously pending; claims 11-13 were added by the amendment; and thus, claims 3-4 and 11-13 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 22 January 2021, have been fully considered but are not persuasive.
The Applicant’s first argument (page 4, line 5 to page 6, line 1 of the Remarks) alleges that Ichikawa does not disclose the amended limitation of the undercut intervals being less than 45 degrees.  In response to the Applicant's argument against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Ishikawa does not disclose the amended limitation, Ito does disclose a plurality of undercut intervals [a-l] each spanning an angle of less than 45 degrees (fig. 1, 5-10; ¶ 0111).  Therefore, this argument is unpersuasive and the previous grounds of rejection are maintained.
The Applicant’s second argument (page 6, line 2 to page 7, line 4 of the Remarks) alleges that Ito does not disclose the positive and negative brushes arranged so that they are “not facing each other”.  In response to the Applicant's argument against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Ito does not disclose this limitation, Ishikawa does disclose a positive electrode brush [61] and a negative electrode brush [62] arranged on an outer circumference of the commutator [125] at positions that are not facing each other (fig. 6; ¶ 0071; the positive/anode brushes do not face the negative/cathode brushes).  The argument further alleges that without this disclosure in Ito, the Ichikawa and Ito references cannot be combined.  However, no explanation or evidence is provided in support of this allegation.  Therefore, this argument is also unpersuasive and the previous grounds of rejection are maintained.
The Applicant’s third argument (page 7, line 5 to page 8, line 3 of the Remarks) alleges that the remaining claims are allowable at least by virtue of their respective dependencies.  This is unpersuasive for the same reasons given above.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1 and 13 is/are objected to because of the following informalities:  
Claim 1 recites the phrase “each of plurality of undercut intervals” in line 20.  This phrase should be rewritten as “each of the plurality of undercut intervals”.  Claim 13 recites the phrase “the plurality of undercuts includes plurality sets of undercuts” in line 2.  This phrase should be rewritten as “the plurality of undercuts includes a plurality of sets of undercuts”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2014/0042864 A1), hereinafter referred to as “Ichikawa”, in view of Ito et al. (US 2003/0137211 A1), hereinafter referred to as “Ito”.
Regarding claim 3, Ichikawa discloses a brushed motor [101] (fig. 6; ¶ 0058-0059) comprising: 
a rotation shaft [22] (fig. 6; ¶ 0060); 
a commutator [125] fixed to the rotation shaft [22], wherein the commutator [125] includes a plurality of segments [42] insulated and separated by a plurality of undercuts [43] (fig. 6; ¶ 0062), wherein the plurality of undercuts [43] are arranged at unequal angular intervals about a center axis of the rotation shaft [22] (fig. 6-9; ¶ 0063-0070); 
an armature [121] fixed to the rotation shaft [22] (fig. 6; ¶ 0060); 
a plurality of permanent magnets [13/14] located at an outer side of the armature [121] (fig. 6; ¶ 0059), wherein the plurality of permanent magnets [13/14] are arranged at equal intervals so that directions of magnetic poles differ in adjacent ones of the permanent magnets [13/14] (fig. 6; ¶ 0059; magnets [13] are N-pole magnets and magnets [14] are S-pole magnets); 
a voltage equalizing line [131] that connects different ones of the segments [42] (fig. 10; ¶ 0085); and 

    PNG
    media_image1.png
    568
    582
    media_image1.png
    Greyscale

a positive electrode brush [61] and a negative electrode brush [62] arranged on an outer circumference of the commutator [125] at positions that are not facing each other (fig. 6; ¶ 0071; the positive/anode brushes do not face the negative/cathode brushes); 
wherein when Pz is the number of permanent magnets [13/14] and N is the number of segments [42], a relationship of N=Pz x K1 is satisfied (fig. 6; with 4 magnets and 8 segments, this would make K1 equal to 2), 
where Pz is an even number that is greater than or equal to four (fig. 6), and 
K1 is a constant and is a natural number that is greater than or equal to two (fig. 6; with 4 magnets and 8 segments, this would make K1 equal to 2).
Ichikawa does not disclose that the plurality of undercuts [43] includes at least one set of undercuts [43] arranged at an undercut interval that differs from a reference angle 
Ito discloses a commutator [26] including a plurality of segments [24] insulated and separated by a plurality of undercuts, and the plurality of undercuts are arranged at unequal angular intervals about a center axis of the rotation shaft (fig. 1, 5-10, and 13-18; ¶ 0111); the plurality of undercuts includes at least one set of undercuts arranged at an undercut interval that differs from a reference angle θz (fig. 1, 5-10; ¶ 0111), and each of the plurality of undercut intervals [a-l] between adjacent undercuts is less than 45 degrees (fig. 1, 5-10; ¶ 0111).

    PNG
    media_image2.png
    547
    505
    media_image2.png
    Greyscale

except that the reference angle θz is not specified by a relational expression of θz = (360 degrees/Pz) (Pz = four and N = twelve in Ito, leading to θz = 90 ± 15). While Ito does not disclose the exact values of θz claimed, Ito does disclose the segment width, i.e. the undercut intervals, to be a result effective variable (¶ 0030-0034).

Regarding claim 11, Ito further discloses that K1 is a natural number that is greater than or equal to three (fig. 1-2; ¶ 0107; Ito discloses four magnets and twelve commutator segments, resulting in a value of K1 of three).  
Ito further discloses that the number of commutator segments is a result effective variable determined based on the number of stator slots (¶ 0003) and determining the maximum undercut interval (¶ 0010-0011).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the commutator of Ichikawa having a number of commutator segments as taught by Ito, since Ito discloses the number of commutator segments to be a result effective variable used to determine the maximum undercut interval (¶ 0010-0011 of Ito).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Ichikawa further discloses that the number of the positive electrode brush [61] and the negative electrode brush [62] are respectively one (fig. 1).
Regarding claim 13, Ito further discloses that the plurality of undercuts includes a plurality of sets of undercuts arranged at an undercut interval [a-l] of the reference angle θz and the at least one set of undercuts arranged at the undercut interval that differs from the reference angle θz (fig. 1, 5-10; ¶ 0111).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Ito as applied to claim 3 above, and further in view of Saito et al. (US 2011/0198954 A1), hereinafter referred to as “Saito”.
Regarding claim 4, Ichikawa, in view of Ito, discloses the brushed motor according to claim 3, as stated above.  Ichikawa does not disclose that when θb is a brush arrangement angle and θy is a deviation angle, the positive electrode brush [61] and the negative electrode brush [62] are arranged at positions specified by θb+θy, θb = 360 degrees/(PzxK2) is satisfied, where K2 is a constant and a natural number, θy < 360 degrees/2Pz is satisfied; and the reference angle θz is specified by a relational expression of θz=(360 degrees/Pz)± θy.
Saito discloses that when θb is a brush arrangement angle and θy is a deviation angle, the positive electrode brush [21b] and the negative electrode [21c] brush are arranged at positions specified by θb + θy, θb = 360 degrees/(Pz x K2) is satisfied, wherein K2 is a constant and a natural number (fig. 4; ¶ 0048-0050; K2 is equal to one; which yields θb = 90 degrees), and θy < 360 degrees/2Pz is satisfied (fig. 4; f 0048-0050; θy is equivalent to the angle “0” in Ito, which is set to 30 degrees; since θy < 360/(2x[4]) or θy < 45 degrees, Saito discloses the claimed relationships).

    PNG
    media_image3.png
    512
    571
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the brushes of Ichikawa/Ito having the positional relationships as taught by Saito, in order to reduce vibration and noise while achieving miniaturization and high performance of the motor (abstract of Saito).
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834